DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 03/04/2022. 

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 03/04/2022 have been fully considered. 

4.	The rejection of the Claim 8 under 35 USC 101 as being directed to non-statutory subject matter has been withdrawn in view of the applicant’s amendment.
5.	The rejection of the Claims 1-15 under 35 USC 101 as being directed to an abstract idea, has been withdrawn in view of the applicant’s amendment.
6. 	The rejection of the Claims 1-15 under 35 USC 112(b) has been withdrawn in view of the applicant’s amendment.
7.	The rejection of Claims 1-15 under 35 U.S.C. § 103 has been withdrawn in view of the applicant’s amendment, applicant’s persuasive arguments based on the amendment, and the updated search.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner' s amendment was given in an interview with Mr. Sean Combs (Reg. No. 75,147) on 03/09/2022.  
Claims 1, 2, 4-6, 8-9 and 12-14 are amended as follows.
In the Claims:
1. (Currently Amended) A method for verifying integrity of electronic messages, comprising the steps of: 
applying a hash function, via a processor, to generate an input message digest for each  source electronic message of a plurality of source electronic messages received over a predetermined period of time; 
adding each input message digest to an input accumulator that sums the input message digest for each source electronic message of the plurality of source electronic messages into a single source value over the predetermined period of time; 
applying the hash function, via the processor, to generate  an output message digest for each destination electronic message of a plurality of destination electronic messages received over the predetermined period of time; 
adding each output message digest to an output accumulator that sums the output message digest for each destination electronic message of the plurality of destination electronic messages into a single destination value over the predetermined period of time; 
comparing, via the processor, the single source value of the input accumulator with the single destination value of the output accumulator at an expiration of the predetermined period of time; and 
plurality of source and destination electronic messages over the predetermined period of time when the single source value of the input accumulator is equivalent to the single destination value of the output accumulator.  

2. (Currently Amended) A method according to claim 1, comprising: 
counting a total number of input message digests corresponding to the plurality of source electronic messages received over the predetermined period of time; 
counting a total number of output message digests corresponding to the plurality of destination electronic messages received over the predetermined period of time; 
comparing the total number of input message digests corresponding to the plurality of source electronic messages received with the total number of output message digestsMCI-078EP-US-Response 13Docket No. MCI-078EP-USSerial No. 16/828,598 corresponding to the plurality of destination electronic messages received at the expiration of the predetermined period of time; and 
verifying no loss of source electronic messages occurred over the predetermined period of time when the total number of input message digests corresponding to the plurality of source electronic messages received is equal to the total number of output message digests corresponding to the plurality of destination electronic messages received.  

4. (Currently Amended) A method according to claim 1, wherein the each source electronic message and the each destination electronic message include corresponding equivalent identifiers.  

each source electronic message and the each destination electronic message are one of a payment instruction or a payment instruction in a batch file.  

6. (Currently Amended) A method according to claim 1, further comprising: 
storing the input message digest and the output message digest; 
matching the input message digest with the output message digest; and 
highlighting one of the input message digest or the output message digest in an event that there is no corresponding match.  

8. (Currently Amended) A non-transitory computer-readable storage medium comprising computer readable instructions which, when loaded onto a computer, configure the computer to perform a method comprising: 
 applying a hash function, via a processor, to generate an input message digest for each source electronic message of a plurality of source electronic messages received over a predetermined period of time; 
adding each input message digest to an input accumulator that sums the input message digest for each source electronic message of the plurality of source electronic messages into a single source value over the predetermined period of time; 
applying the hash function, via the processor, to generate an output message digest for each destination electronic message of a plurality of destination electronic messages received over the predetermined period of time; 
adding each output message digest to an output accumulator that sums the output message digest for each destination electronic message of the plurality of destination electronic messages into 
verifying integrity in the plurality of source and destination electronic messages over the predetermined period of time when the single source value of the input accumulator is equivalent to the single destination value of the output accumulator.  

9. (Currently Amended) An apparatus for verifying integrity of electronic messages, comprising control circuitry configured to:
apply a hash function to generate an input message digest for each source electronic message of a plurality of source electronic messages received over a predetermined period of time; 
add each input message digest to an input accumulator that sums the input message digest for each source electronic message of the plurality of source electronic messages into a single source value over the predetermined period of time; MCI-078EP-US-Response 15Docket No. MCI-078EP-US 
Serial No. 16/828,598 apply the hash function to generate an output message digest for each destination electronic message of a plurality of destination electronic messages received over the predetermined period of time; 
add each output message digest to an output accumulator that sums the output message digest for each destination electronic message of the plurality of destination electronic messages into a single destination value over the predetermined period of time; 
compare the single source value of the input accumulator with the single destination value of the output accumulator at an expiration of the predetermined period of time; and 
plurality of source and destination electronic messages over the predetermined period of time when the single source value of the input accumulator is equivalent to the single destination value of the output accumulator.  

12. (Currently Amended) An apparatus according to claim 9, wherein the each source electronic message and the each destination electronic message include corresponding equivalent identifiers.  

13. (Currently Amended) An apparatus according to claim 9, wherein the each source electronic message and the each destination electronic message are one of a payment instruction or a payment instruction in a batch file.  

14. (Currently Amended) An apparatus according to claim 9, further comprising: 
a storage configured to store the input message digest and the output message digest; and the control circuitry is further configured to: 
match the input message digest with the output message digest; and 
highlight one of the input message digest or the output message digest in an event that there is no corresponding match.  

Reasons for Allowance
9.  	Claims 1-15 are allowed. 

10.	The following is an examiner’s statement of reasons for allowance: 

Tomkow (US 2007/0174402 A1, hereinafter Tomkow), discloses that a system and method for reliably verifying via secure and tamper-proof documentation the content and delivery of an electronic message such as an e-mail (Tomkow: [Abstract]), generates a first hash for the e-mail message and a second hash(es) for any attachments to the body of the receipt and calculates a digital signature for each of the hash(es) using an encryption key known only to the operators of the system (Tomkow: ¶ [0230]), encrypted hash is then appended to the end of the message as the "document digital signature" (Tomkow: ¶ [0231]), the system generates and stores a hash or message digest for each attachment included in the message (Tomkow: ¶ [0184]), overall message digest can be compared by either decrypting the overall message digest received as the digital signature in the purported receipt (Tomkow: ¶ [0170]), and if the decrypted hash is equivalent to the current hash of the message, the system can, as in step 706, warrant that the information contained in the body of the message is unchanged since the receipt passed through the system (Tomkow: ¶ [0267]).
Another prior art of record, Hockey (US 2004/0064515 A1, hereinafter Hockey), discloses a system and a computer-implemented method for automatically and efficiently identifying recurrent mail messages (Hockey: ¶ [0016]), generating a first digest, for the subject only, a second digest for the message content or separate digests for each body part may be performed (Hockey: ¶ [0099]), generated digest (or digests) is stored in a memory…, and a timestamp to serve as a record of when the message was received (Hockey: ¶ [0101]), and the digest should be compared with those of mail messages sent over approximately the previous seven days…, those of mail messages sent over the last seven days, are stored in a cache memory (Hockey: ¶ [0103]).
Finally, prior art of record, Palliyil et al. (US 2009/0019547 A1, hereinafter Palliyil), discloses identifying vulnerabilities to viruses of hacking…, hash values are computed and stored for resources stored on systems within a network (Palliyil: [Abstract]), the pool server's repositories 400 
However, Tomkow, Hockey and Palliyil individually and/or in combination fail to disclose all the limitations recited in the independent claims and the combination of features recited thereon. The cited references fail to disclose at least the following limitations and the combination of features thereon in the recited context:
applying a hash function, via a processor, to generate an input message digest for each  source electronic message of a plurality of source electronic messages received over a predetermined period of time; 
adding each input message digest to an input accumulator that sums the input message digest for each source electronic message of the plurality of source electronic messages into a single source value over the predetermined period of time; 
applying the hash function, via the processor, to generate  an output message digest for each destination electronic message of a plurality of destination electronic messages received over the predetermined period of time; and
adding each output message digest to an output accumulator that sums the output message digest for each destination electronic message of the plurality of destination electronic messages into a single destination value over the predetermined period of time.


11.     Based on the applicant’s amendment, updated search, and reasons described above, the prior art of record does not disclose, with respect to Claim(s) 1, 8 and 9, the features corresponding to those of Claim(s) 1, 8 and 9 in the respective context(s). Therefore, the independent Claim(s) 1, 8 and 9 are allowed.

12.     Dependent claims (2-7) and (10-15) are allowed in view of their respective dependence from independent Claim(s) 1 and 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494
                                                                                                                                                                                                  
/Jeremy S Duffield/Primary Examiner, Art Unit 2498